Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 7-21-2021 Amendment was received.  Claims 1, 18 and 24 were amended.  Claims 6, 8-13, 20 and 25 were cancelled.  Claims 1-5, 7, 14-19, 21-24, 26 and 26 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “ wherein each of an angle formed by a shaving plane and the cutting edges of the first blade and an angle formed by the shaving plane and the cutting edges of the second blade is in a range of 150 to 290, wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap,” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  These angles are not illustrated in the figures. 
Therefore, “angles formed by a shaving plane and the cutting edges of the plurality of blades are in a range of 150 to 290, wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap.,” of Claim 18, must be shown or the 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti.

In re Claim 1, Simonetti teaches a razor (see Simonetti, Fig. 1, #12) comprising: 
a handle (see Simonetti, Fig. 1, #13); 
a frame coupled to one end of the handle (see Simonetti, Fig. 1, seat member #20); 
a spacer disposed above the frame (see Simonetti, Figs. 1-2, #22); 
a top cap mounted at a top of the spacer (see Simonetti, Figs. 1-2, #24, which is on top, or above the spacer #22); 
a first blade secured between the frame and the spacer (see Simonetti, Figs. 6, showing #30’ bottom blade, between #17 and #22 – see also Figs. 1-2) and having cutting edges on opposing end in a lateral direction (see Fig. 2, #30; see also Fig. 6, #30’); and 
a second blade secured between the spacer and the top cap (see Simonetti, Figs. 6, showing top blade #26’, between #22 and #24 – see also Figs. 1-2) and having cutting edges on opposing end in the lateral direction (see Fig. 2, #26; see also Fig. 6, #26’), 
wherein the frame includes: guard bars (see Fig. 2, #32) disposed at opposing lateral ends of the frame to be adjacent to cutting edges of the first blade (see Figs. 4-7);

wherein the second blade (see Simonetti, Fig. 6, #26’) is supported by at least a portion of a top surface of the spacer and at least a portion of a bottom surface of the top cap (see Simonetti, Figs. 1-2, showing blade # 26 between #22 and #24 and Fig. 6) such that a second profile of the second blade comprises a curved central region (see Simonetti, Fig. 6, showing blade 26’ showing a curved central region between 74 and 76) that is convexly curved upward and a pair of curved side regions that are concavely curved  downward on opposite sides of the central region (see Simonetti, Fig. 6, #74/76; see also col. 3, ll. 31-45); and 
wherein each of an angle formed by a shaving plane and the cutting edges of the first blade (see annotated Figs. 5 and 7, showing an angle a the first blade and the shaving plane) and an angle formed by the shaving plane and the cutting edges of the second blade (see annotated Figs. 5 and 7, below showing an angle at the second blade and the shaving blade), wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap (see dotted lines in annotated Figs. 5 and 7).

    PNG
    media_image1.png
    934
    653
    media_image1.png
    Greyscale



However, Simonetti teaches “it is possible to optimize the shaving angles defined by the relationship between the cutting edges and the guard bar surfaces to minimize the possibility of nicks and cuts and to maximize shaving efficiency (see Simonetti, Col. 1, ll. 30-35).  It would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to adjust the blades to any angle including a range of 15 degrees to 29 degrees, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, to minimize the possibility of nicks and cuts and to maximize shaving efficiency, one of ordinary skill adjusts the angle of the blade.  Discovering the optimize result of the blade angle would have been routine.  

In re Claim 2, Simonetti teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and in-the pair of curved side regions of the second profile (see annotated Fig. 6, below in view of Applicant’s Fig. 4B).  

    PNG
    media_image2.png
    296
    360
    media_image2.png
    Greyscale

In re Claim 3, Simonetti teaches wherein a curvature radius of the curved central region of the second profile is smaller than a curvature radius of the pair of curved side regions of the second profile (see annotated Fig. 6, below).  

    PNG
    media_image3.png
    399
    364
    media_image3.png
    Greyscale



In re Claim 5, Simonetti teaches wherein: the spacer is configured to support at least part of the curved central region of the second blade (see Simonetti Fig. 6 showing the spacer contacting the curved central region of blade 26’), and the top cap is configured to support at least part of the pair of curved side regions of the second blade (see Simonetti Fig. 6 showing the top cap #24 contacting the pair of curved side regions of the second blade). 

In re Claim 15, Simonetti teaches corresponding cutting edges of the first blade and cutting edges of the second blade are disposed at opposing openings between the top cap and the frame extending in a longitudinal direction of the frame (there are openings on either side of the device in Simonetti, see flow channels #34 in Fig. 2 – one blade’s edge is on one side and the other blade’s edge is on the other side).
  
In re Claim 16, Simonetti teaches wherein the first and second blades are double-edge blades of the having a same size (see Simonetti Fig. 2 showing the blades as the same size).  

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 4,184,247 to Poisson. 

In re Claim 7, Simonetti does not teach further comprising: a protrusion protruding from a bottom side of the top cap, wherein the protrusion is configured to pass through the second blade, the spacer, the first blade, and the frame to directly engage with a top of the handle to secure the second blade, the spacer, the first blade, and the frame between the top cap and the handle. 

However, Poisson teaches that it is old and well known to provide a protrusion protruding from a bottom side of the top cap (see Fig. 1, ridge #32 is adapted to enter the opening of the blade – see Col. 3, ll. 3-6), wherein the protrusion is configured to pass through the second blade, the spacer, the first blade, and the frame to directly engage with a top of the handle to secure the second blade, the spacer, the first blade, and the frame between the top cap and the handle  (the ridge of Poisson would pass through the apertures in the blade and the structure that holds the blade).  In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing ate, to add the ridge of Poisson to the device of modified .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 3,154,852 to Westlake. 

In re Claim 14, Simonetti teaches
each of the first blade, the second blade, and the spacer is shaped to comprise at least one corresponding through hole (see Simonetti, Fig. #38, 44 and 38’ in Fig. 2).  However, Simonetti does not teach   
a boss configured to pass through the corresponding through holes of the first blade, the second blade, and the spacer to secure positions of the first blade, the second blade, and the spacer. However, Westlake teaches that it is old and well known to provide a boss (See Westlake, Figs. 2, 7-8, locating pins which pass through the apertures in the blade and the structure that holds the blade – see Fig. 2, #34) configured to pass through the corresponding through holes of the first blade, the second blade, and the spacer to secure positions of the first blade, the second blade, and the spacer. 

In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, to add the locating pins of Westlake to the structure of modified Simonetti.  Doing so would provide a structure that allows the user to properly locate the . 

Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 2017/0113363 to Lopez. 

In re Claim 18, Simonetti teaches a razor comprising: 
a handle (see Simonetti, Fig. 1, #13);   
a razor head portion coupled to one end of the handle and comprising a plurality of blades mounted therein (see Simonetti, Fig. 2, #24/26/22/30 and 20), the plurality of blade comprising a first blade (see Fig. 2, #30) and a second blade (see Fig. 2, #26)
 a frame coupled to one end of the handle (see Simonetti, Fig. 1, seat member #20); 
a first spacer disposed above the frame (see Simonetti, Figs. 1-2, #22); 
a top cap mounted at a top of the spacer (see Simonetti, Figs. 1-2, #24);
guard bars disposed at opposing lateral ends of the frame to be adjacent to cutting edges of the first blade (see Fig. 4, #32), 
wherein a first blade (the lower most blade of Simonetti is considered the first blade) is secured between the frame and the first spacer (see Fig. 1-2, #30 and #22),
wherein a second blade (the other blade in Simonetti) is secured between the first and second spacers,

the plurality of blades are bent according to a configuration of the razor head portion and each of the plurality5 Attorney Docket No. 2255-3002of blades is curved such that the plurality of blades have different curvatures at central regions thereof (see Simonetti, Fig. 6 showing the upper and lower blades having different curvatures at central regions and bent according to a configuration of the razor head) and 
angles formed by a shaving plane and the cutting edges of the plurality of blades (see annotated Figs. 5 and 7, above), wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap (see annotated Figs. 5 and 7, above).

Simonetti does not teach a plurality of blades including a third blade, or a plurality of spacers including a second spacer, wherein the second blade is secured between the first and second spacers, wherein the third blade is secured between the second spacer and the top cap, and angles formed by a shaving plane and the cutting edges of the plurality of blades are in a range of 15 degrees to 29 degrees.

However, Simonetti teaches “it is possible to optimize the shaving angles defined by the relationship between the cutting edges and the guard bar surfaces to minimize the possibility of nicks and cuts and to maximize shaving efficiency (see Simonetti, Col. 1, ll. 30-35).  It would have been obvious to one having ordinary skill in the art, at the  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, to minimize the possibility of nicks and cuts and to maximize shaving efficiency, one of ordinary skill adjusts the angle of the blade.  Discovering the optimize result of the blade angle would have been routine.  

 Lopez teaches that it is old and well known to provide multiple blades (see Lopez, Fig. 2, #70) in the razor art.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide any number of blades, including any number between 1 and 3 (as taught by Lopez Figs. 1-2).  Doing so would provide additional blades ensuring a closer shave, without having to re trace the path of the razor.  In other words, each time someone shaves, three blades pass over the skin, as opposed to a single blade.  Thereby, there are two additional chances to cut the hairs the first blade missed (the second and third blade will cut any hairs that the first blade missed). 
 
The combination would provide for three blades with two spacers and a top cap, as required by the claim (as taught by Lopez Figs. 1-2), and wherein a third blade of the plurality of blades is secured between a second spacer and the top cap (see Simonetti, Fig. 2, showing the top blade between a top cap and a spacer, which would be the second spacer in a three bladed razor). 



In re Claim 21, Simonetti in view Lopez, for the reasons above in re Claim 18, teaches wherein a profile of the second blade comprises a curved central region that is convexly curved upward (see e.g., Simonetti, annotated Fig. 6, in re the arguments above in re Claim 3 pointing to the “smaller radius”) and a pair of curved side regions that are concavely curved downward on opposite sides of the central region (see e.g., Simonetti, annotated Fig. 6, in re the arguments above in re Claim 3 pointing to the “larger radius”). 

In re Claim 22, Simonetti in view of Lopez, for the reasons above in re Claim 18, teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and the pair of curved side regions of the profile (see annotated Fig. 6, above in re the arguments above in re Claim 2).  

In re Claim 23, Simonetti in view of Lopez, for the reasons above in re Claim 18, teaches wherein a curvature radius of the curved central region of the second profile is . 
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 2017/0113363 to Lopez and further in view of US 4,184,247 to Poisson. 

In re Claim 24, Simonetti in view of Lopez, does not teach wherein the top cap comprises a protrusion at a bottom side thereof, wherein the protrusion is configured to pass through the plurality of blades, the plurality of spacers, and the frame to directly engage with a top of the handle to secure the plurality of blades, the plurality of spacers, and the frame between the top cap and the handle. 

However, Poisson teaches that it is old and well known to provide wherein the top cap comprises a protrusion at a bottom side thereof (see Fig. 1, ridge #32 is adapted to enter the opening of the blade – see Col. 3, ll. 3-6), wherein the protrusion is configured to pass through the plurality of blades, the plurality of spacers, and the frame to directly engage with a top of the handle to secure the plurality of blades, the plurality of spacers, and the frame between the top cap and the handle  (the ridge of Poisson would pass through the apertures in the blade and the structure that holds the blade).  In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing ate, to add the ridge of Poisson to the device of modified Simonetti.  Doing so would provide a structure that allows the user to properly .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 2017/0113363 to Lopez, and further in view of US 3,154,852 to Westlake. 

In re Claim 26, Simonetti in view of Lopez teaches
each of the plurality of blades and each of the plurality of spacers are shaped to comprise at least one corresponding through hole (see Simonetti, Fig. #38, 44 and 38’ in Fig. 2).  However, Simonetti in view of Lopez does not teach   
the frame comprises a protruding boss configured to pass through the corresponding through holes of the plurality of blades and the plurality of spacers to secure positions of the plurality of blades and the plurality of spacers.  However, Westlake teaches that it is old and well known to provide frame with a protruding boss (see Westlake, Figs. 2, 7-8, locating pins which pass through the apertures in the blade and the structure that holds the blade – see Fig. 2, #34) configured to pass through the corresponding through holes of the plurality of blades and the plurality of spacers to secure positions of the plurality of blades and the plurality of spacers. 

In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, to add the locating pins of Westlake to the structure of modified Simonetti.  Doing so would provide a structure that allows the user to properly locate the . 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that US 3,777,396 to Simonetti does not teache “and wherein each of an angle formed by a shaving plane and the cutting edges of the first blade and an angle formed by the shaving plane and the cutting edges of the second blade is in a range of 150 to 290, wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap,” in re Claim 1, and “and angles formed by a shaving plane and the cutting edges of the plurality of blades are in a range of 150 to 290, wherein the shaving plane is defined as an imaginary plane formed by a tangent line that touches both the guard bars and a top surface of the top cap,” in re Claim 18.  The Examiner disagrees.  Simonetti teaches Simonetti teaches “it is possible to optimize the shaving angles defined by the relationship between the cutting edges and the guard bar surfaces to minimize the possibility of nicks and cuts and to maximize shaving efficiency (see Simonetti, Col. 1, ll. 30-35).  It would have been obvious to one having ordinary skill in the art, at the earliest effective filing, date to adjust the blades to any angle including a range of 15 degrees to 29 degrees, since it has been held that discovering an optimum result of a result  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, to minimize the possibility of nicks and cuts and to maximize shaving efficiency, one of ordinary skill adjusts the angle of the blade.  Discovering the optimize result of the blade angle would have been routine.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724